DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-5, 7-19 and 21-24 are pending of which claims 1 and 17 are in independent form. 
	Claims 1-5, 7-19 and 21-24 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-19 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ewen; Stephan Eberhard et al. (US 20060195416 A1) [EWEN] in view of Fan; Wei et al. (US 20080195577 A1) [FAN] in view of Xia; Yinglong et al. (US 20180173763 A1) [Xia].

Regarding claims 1 and 17, EWEN discloses, a method comprising: providing a plurality of database computing platforms coupled to one another by a network, each database computing platform having a corresponding database hosted by the each database computing platform (para (0006) "Conventional federated Database Management Systems are conventional DBMSs that are able to interface with independent, external data sources and provide a relational view over remote data. Such external data sources might include independent instances of the same (local) database, third party relational databases and also non-relational data sources like spreadsheets and flat files");
providing a premise computing platform coupled to the plurality of database computing platforms (para (0024) "FIG. 2 is a high-level flow chart depicting one embodiment of a method 100 in accordance with the present invention that aids in utilizing a learning optimizer in a federated DBMS. The federated DBMS in which the method 100 is utilized is associated with at least one, and generally more, external data sources. Thus, queries executed on the federated database may utilize external data sources.");
However EWEN does not explicitly facilitates wherein the method further comprises: receiving, by a unified access layer executing on the premise computing platform, first queries; executing, by the unified access layer, the first queries with respect to the corresponding databases of the plurality of database computing platforms referenced by the first queries; collecting, by the premise computing platform, first metadata regarding tables referenced by the first queries; training, by the premise computing platform, a recommendation model according to the first queries and the first metadata; receiving, by a unified access layer executing on the premise computing platform, second queries; 
FAN discloses receiving, by a unified access layer executing on the premise computing platform, first queries (para (0088) "In step 206, a new user query 106 is issued and received by query plan cache 110. ");
executing, by the unified access layer, the first queries with respect to the corresponding databases of the plurality of database computing platforms referenced by the first queries (para (0010) "dynamically updating, by a computing system at a first runtime thereof, at least one of a workload of queries processed by a database of the computing system and database statistics collected by the database for computing a plurality of selectivities;");
collecting, by the premise computing platform, first metadata regarding tables referenced by the first queries (para (0052) "As used herein, database statistics include summary information of a database table such as the number of rows that are in the table, the number of distinct values included in a particular column, the counts for each of those distinct values and the most frequent value of those distinct values, as well as histograms and other summary statistics related to a column or column pairs. Database statistics are used to compute the selectivity of a predicate. Selectivities change as a result of a change in database statistics, which in turn are caused by an update to one or more database tables.");
training, by the premise computing platform, a recommendation model according to the first queries and the first metadata (para (0012) "modifying, by the computing system in the off-line phase, the first classifier into a second classifier, the modifying including utilizing the new set of training points;");
receiving, by a unified access layer executing on the premise computing platform, second queries (para [0013) "receiving, by the computing system at a second runtime thereof, the second runtime being subsequent to the off-line phase, a query for the database, the query including one or more predicates, each predicate including one or more parameter markers bound to one or more actual values, and the one or more predicates associated with one or more selectivities of the plurality of selectivities in a one-to-one correspondence;");
transforming, by the premise computing platform, the second queries according to the recommendation model to obtain transformed second queries (para [0014) "automatically determining a query execution plan by the computing system, the automatically determining including mapping, by the second classifier, the one or more selectivities into the query execution plan, wherein the query execution plan is included in an augmented set of training points, the augmented set including the initial set and the new set.");
executing, by the unified access layer, the transformed second queries with respect to the corresponding databases of the plurality of database computing platforms referenced by the transformed second queries (para (0054] "When the on-line phase returns a plan, the database system typically executes that plan without explicitly calling the regular query optimizer for the query. When no plan is returned, the database system will either optimize the query using the regular query optimizer. or use some standard default plan.").
It would have been obvious to one skilled in the art to extend EWEN's method with FAN's adaptive execution plan generator for the purposes of finding query specific optimizations as FAN suggests (para (0004] "A single plan is chosen for all instances of a query template. This plan, while optimal in a particular region of the parameter space, may be sub-optimal in another region. Savings achieved by not invoking the query optimizer may be nullified by the choice of a sub-optimal execution 
However neither EWEN nor FAN explicitly facilitates wherein transforming the second queries to obtain transformed second queries comprises transferring computation of a join to a first platform of the plurality of database computing platforms in response to determining that the join includes a first table on the first platform and a second table on a second platform of the plurality of database computing platforms with the first table being larger than the second table by an amount meeting a threshold condition.
Xia discloses, wherein transforming the second queries to obtain transformed second queries comprises transferring computation of a join to a first platform of the plurality of database computing platforms in response to determining that the join includes a first table on the first platform and a second table on a second platform of the plurality of database computing platforms with the first table being larger than the second table by an amount meeting a threshold condition (In some method embodiments, the generating of the pre-join results further includes determining if a pre -join result will be larger than a predetermined table size threshold, and if the pre-join result will be larger than the predetermined table size threshold, designating a corresponding pre-join candidate for partitioning ¶ [0013], [0022], [0126]. Also see [Abstract], ¶ [0005], [0008], [0013], [0014], [0017], [0022], [0037]-[0040]).
It would have been obvious to one ordinary skilled in the art at the time of filing of the present invention to combine the teachings of the cited references because Xia’s system would have allowed EWEN and FAN to facilitates wherein transforming the second queries to obtain transformed second queries comprises transferring computation of a join to a first platform of the plurality of database computing platforms in response to determining that the join includes a first table on the first platform and a second table on a second platform of the plurality of database computing platforms with the first 

Regarding claim 2, the combination of EWEN, FAN and Xia discloses the method of claim 1, wherein transforming the second queries to obtain transformed second queries comprises:
transferring computation of an operation in the second queries from one of the plurality of database computing platforms to the premise computing platform, wherein the operation is at least one of a join, a sub-query, a grouping, and an aggregation (EWEN, para (0007] "Once the portions of the query to be executed locally and remotely, by the external data source(s),  are  determined,  SQL  statements  for the portions of the query being executed remotely  are generated  for the appropriate  external data sources. The statements are executed and the resultants returned to the conventional federated DBMS. The portions of the query to be locally executed are also performed. Thus, the query can be executed by the conventional federated DBMS.").

Regarding claim 3, the combination of EWEN, FAN and Xia discloses the method of claim 1, wherein transforming the second queries to obtain transformed second queries comprises:
transferring computation of an operation to a first platform of the plurality of database computing platforms, wherein the operation is at least one of a join, a sub-query, a grouping and an aggregation (EWEN, para (0024] "Thus, queries executed on the federated database may utilize external data sources. In addition, as in a conventional DBMS, the query is executed in accordance with a query execution plan. The query execution plan indicates that at least a portion of the query is to be executed on the external data source.").

Regarding claim 4, the combination of EWEN, FAN and Xia discloses, caching a result of the operation on the first platform of the plurality of database computing platforms (FAN, para (0003] "If identical queries are submitted, the database system can cache the optimizer's plan the first time, and avoid reoptimization for subsequent query invocations. The query processor merely has to check for syntactic identity of the query with the cached query.").

Regarding claim 5, the combination of EWEN, FAN and Xia discloses, caching a result of the operation on the first platform of the premise computing platform  (FAN, para (0003] "If identical queries are submitted, the database system can cache the optimizer's plan the first time, and avoid reoptimization for subsequent query invocations. The query processor merely has to check for syntactic identity of the query with the cached query.").

Regarding claims 6 and 20, (Canceled).

Regarding claim 18, the combination of EWEN, FAN and Xia discloses the system of claim 17, wherein the premise computing platform is further programmed to transform the second queries to obtain transformed second queries by:
transferring computation of a join in the second queries from one of the plurality of database computing platforms to the premise computing platform (EWEN, para [0007] "Once the portions of the query to be executed locally and remotely, by the external data source(s), are determined, SQL statements for the portions of the query being executed remotely are generated for the appropriate external data sources. The statements are executed and the resultants returned to the conventional federated DBMS. The portions of the query to be locally executed are also performed. Thus, the query can be executed by the conventional federated DBMS.").

Regarding claim 19, the combination of EWEN, FAN and Xia discloses, the system of claim 17, wherein the premise computing platform is further programmed to transform the second queries to obtain transformed second queries by:
transferring computation of a join to a first platform of the plurality of database computing platforms (EWEN, para [0024] "Thus, queries executed on the federated database may utilize external data sources. In addition, as in a conventional DBMS, the query is executed in accordance with a query execution plan. The query execution plan indicates that at least a portion of the query is to be executed on the external data source.").


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over EWEN in view of  FAN in view of Xia in view of Gorelik; Alexander et al. (US 20150074117 A1) [GORELIK].

Regarding claim 7, the combination of EWEN, FAN and Xia teaches the method of claim 1. 
However neither one of EWEN, FAN or Xia explicitly facilitates wherein transforming the second queries to obtain transformed second queries comprises: joining a first table on a first platform of the plurality of database computing platforms to a second table on a second platform of the plurality of database computing platforms in response to determining that foreign keys of the first table overlap foreign keys of the second table.
GORELIK discloses, the method wherein transforming the second queries to obtain transformed second queries comprises: joining a first table on a first platform of the plurality of database computing platforms to a second table on a second platform of the plurality of database computing platforms in response to determining that foreign keys of the first table overlap foreign keys of the second table (para (0138), "the Foreign Key Discovery process determines which table is primary and which is foreign. If there is a primary-foreign key relationship between a full key of P, but only a partial key of C, then P is the parent and C is the child and the primary-foreign key relationship between them is said to be identifying.).
It would have been obvious to one skilled in the art integrate GORELIK's key discovery process to discover which tables are partitions for each other suitable for a join as GORELIK suggests (para (0138), "If the match columns  include  a  full key of Panda full key of C, then P and Care peers and the relationship is said to be a partition  relationship. Note that because multiple join keys  may be  discovered,  the same two tables may have multiple instances of each type of relationships: Table 1 as parent, Table 2 as child; Table 2 as parent and Table 1 as child; and Table 1 and Table 2 as peers. Each relationship will have a different join key. ").


Claims 8-10 is rejected under 35 U.S.C. 103 as being unpatentable over EWEN in view of  FAN in view of Xia in view of Altinel; Mehmet et al. (US 20060026154 A1) [ALTINEL].

Regarding claim 8, the combination of EWEN, FAN and Xia teaches the method of claim 1.
 However neither one of EWEN, FAN or Xia explicitly facilitates wherein transforming the second queries to obtain transformed second queries comprises: creating a cached table on the premise computing platform including a first table stored on a first platform of the plurality of database computing platforms; and transforming the second queries to replace references to the first table with references to the cached table.
ALTINEL discloses, a method of adaptive database caching comprising: creating a cached table on the premise computing platform including a first table stored on a first platform of the plurality of database computing platforms (para (0028] "Referring now to FIG. 2, a schema setup diagram of the present invention is shown. Cache schema 202 elements are created and named to mirror backend tables 212,214 in a user schema of a  backend  database.  Additionally,  columns  in cache table 204 elements are identical in number and type as columns in counterpart backend tables 212."); and
transforming the second queries to replace references to the first table with references to the cached table (para [0012) "Nicknames in D82. are references to remote tables that can be used in federated queries. In order to implement a sub-table cache, in particular by creating materialized views based on nicknames, extra processing effort is not required. This way, existing materialized view-matching mechanisms in D82. can be exploited to route queries to either cached tables, by materialized views, or to backend tables, by nicknames depending on query predicates.").
It would have been obvious to one skilled in the art to extend with ALTINEL's method to allow for transparent caching and query routing to allow for caching without the need to modify application level queries as ALTINEL suggests (para (0054) "To overcome such a limitation, a database cache of the present invention adapts to system load by automatically choosing data to cache, without requiring modification to the format of database queries.")

Regarding claim 9, the combination of EWEN, FAN, Xia and ALTINEL discloses, method of adaptive database caching comprising: creating a cached table on the premise computing platform including a first table stored on a first platform of the plurality of database computing platforms (ALTINEL: para (0028) "Referring now to FIG. 2, a schema setup diagram of the present invention is shown. Cache schema 202 elements are created and named to mirror backend tables 212,214  in a user schema  of a backend  database.  Additionally,  columns in cache table 204 elements are identical in number and type as columns in counterpart backend tables 212."); and
transforming the second queries to replace references to the first table with references to the cached table (ALTINEL: para (0012) "Nicknames in D82. are references to remote tables that can be used in federated queries. In order to implement a sub-table cache, in particular by creating materialized views based on nicknames, extra processing effort is not required. This way, existing materialized view-matching mechanisms in D82. can be exploited to route queries to either cached tables, by materialized views, or to backend tables, by nicknames depending on query predicates.").
creating an index of the cached table (Ewen: The statistics might include the number of rows in a table, the number of distinct values for a column, histograms of the distribution of data values in a column, the number of distinct index keys, and the most frequent values in a column ¶ [0004]); and 
performing filtering operations with respect to the cached table using the index (ALTINEL: Update operations 910 at backend database 902 that are not related to current cache content are filtered either at cache database node or at backend database node. In support of filtering at a cache database, capture program 904 sends update messages 916 via message queue 914 to cache daemon 906 for every update made to backend database 902. Cache daemon 906 determines which operations are to be applied to local cache database 900. Determination as to which update operations are to be applied at cache database 900 can be made at backend database node ¶ [0048]. Examiner further species that, Indexing a table is a common table optimization improving the speed of select queries).

Regarding claim 10, the combination of EWEN, FAN, Xia and ALTINEL discloses, creating a cached table on the premise computing platform including a first table stored on a first platform of the plurality of database computing platforms (ALTINEL: para (0028] "Referring now to FIG. 2, a schema setup diagram of the present invention is shown. Cache schema 202 elements are created and named to mirror backend tables 212, 214 in a user schema  of a backend  database.  Additionally,  columns  in 
transforming the second queries to replace references to the first table with references to the cached table (ALTINEL: para (0012] "Nicknames in DB2. are references to remote tables that can be used in federated queries. In order  to implement  a sub-table cache, in particular by creating materialized views based on nicknames, extra processing effort is not required. This way, existing materialized view-matching mechanisms in DB2. can be exploited to route queries to either cached tables, by materialized views, or to backend tables, by nicknames depending on query predicates.").
partitioning the cached table to obtain partitions; and transforming the second queries to replace references to the first table with references to the cached table and executing the second queries with respect to the partitions (ALTINEL: While a remote query portion is constructed solely of nicknames for remote backend database tables, a local query may be comprised of nicknames and local cache tables such that query partitioning is enabled. Depending on the degree of rigor imposed by a query constraint, a local query is distributed amongst both a local cache and a remote database by a query ¶ [0017]. Examiner further specifies that, table partitioning is a common table optimization that divides tables to shrink the search space for queries).


Claims 11-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over EWEN in view of  FAN in view of Xia in view of  Livschitz; Victoria V. et al. (US 6470329 B1) [LIVSCHITZ] in view of Betawadkar-Norwood; Anjali et al. (US 20090234799 A1) [NORWOOD].

Regarding claim 11, the combination of EWEN, FAN and Xia teaches the method of claim 1.

LIVSCHITZ discloses, comparing, by the premise  computing platform, a first signature of a first table  stored on the plurality of database  computing  platforms to a signature of a second table stored on the plurality of database computing platforms; determining, by the premise computing platform, that the first table is identical to the second table (col 2, In 38-45, "In one aspect, the invention is a method for synchronizing two data sets. In some embodiments, the method for synchronizing two data sets comprises  computing  a signature  for a  first data  set in a first address space and a signature for a second data set in a second address space using a one-way hash function. The method further includes comparing the signatures for the first and second data sets to determine whether they are identical.");
It would have been obvious to one skilled in the art to extend with LIVSCHITZ's hash comparison to determine identical tables efficiently as LIVSCHITZ suggests (col 1, In 44-65, "There are several issues to take into consideration when using time stamps to synchronize data.
For example, time stamps allow immediate identification of data blocks that have been updated, but do not indicate whether the content of the data blocks actually changed. Thus, unnecessary data transfer between the original data set and the remote copy may be initiated.").
However neither one of EWEN, FAN, Xia or LIVSCHITZ explicitly facilitates wherein transforming the second queries according to the recommendation model to obtain transformed second queries 
 NORWOOD discloses, wherein transforming the second queries according to the recommendation model to obtain transformed second queries comprises transforming the second queries to replace references to the second table with references to the first table in response to determining that the first table is identical to the second table (para [0037] "Another example showing how the optimizer uses the replicated nature of tables is as follows. Imagine that a table Tis  distributed on servers 1 and 2 ) using a prod_key attribute and a table R that is replicated (that is, a full copy of R exists) on servers 1 and 2.").
It would have been obvious to one skilled in the art to integrate NORWOOD's replica optimization strategies to reduce extraneous data transfer as NORWOOD suggests(para [0037] "Again, any join of T and R would not require any data transfer since table T will find all the necessary data needed for a join with R on both the servers. These optimization strategies exist to deal with tables distributed on multiple nodes in a massively parallel processing (MPP) system.").

Regarding claim 12, the combination of EWEN, FAN, Xia, LIVSCHITZ and NORWOOD teaches the method of claim 11, wherein the first signature is a locality-sensitive hash that is a function of the first table and the second signature is a locality­ sensitive hash that is a function of the second table (LIVSCHITZ, col 2, In 38-ln 45, "In one aspect, the invention is a method for synchronizing two data sets. In some embodiments, the method for synchronizing two data sets comprises computing a signature for a first data set in a first address space and a signature for a second data set in a second address space using a one-way hash function.).

Regarding claim 13, E the combination of EWEN, FAN, Xia, LIVSCHITZ and NORWOOD teaches the method of claim 12, further comprising:
obtaining first values for a set of parameters based on the first table; obtaining second values for the set of parameters based on the second table; computing the first signature based on the first values; computing the second signature based on the second values (LIVSCHITZ, col 2, In 38-ln 45, "In one aspect, the invention is a method for synchronizing two data sets. In some embodiments, the method for synchronizing two data sets comprises computing a signature for a first data set in a first address space and a signature for a second data set in a second address space using a one-way hash function.);
wherein the set of parameters include keys, number of columns, number of rows, and statistical metrics (FAN, para [0052] "As used herein, database statistics include summary information of a database table such as the number of rows that are in the table, the number of distinct values included in a particular column, the counts for each of those distinct values and the most frequent value of those distinct values, as well as histograms and other summary statistics related to a column or column pairs.").

Regarding claim 14, the combination of EWEN, FAN, Xia, LIVSCHITZ and NORWOOD discloses the method of claim 13, wherein the statistical metrics include at least one of mean, median, standard deviation, minimum, maximum, histogram of table values, cardinality, and top K most frequent values where K is an integer (FAN, para (0052] "As used herein, database statistics include summary information of a database table such as the number of rows that are in the table, the number of distinct values included in a particular column, the counts for each of those distinct values and the most frequent value of those distinct values, as well as histograms and other summary statistics related to a column or column pairs.").

Regarding claim 15, the combination of EWEN, FAN, Xia, LIVSCHITZ and NORWOOD discloses the method of claim 11, further comprising:
transforming the second queries according to the recommendation model to obtain transformed second queries by transforming the second queries to replace references to the second table with references to the first table in response to determining that the first table is identical to the second table (NORWOOD, para (0036] "The information received by the optimizer about replicas and distributed tables can be used in a variety of ways.") and in response to determining that the first table is more current than the second table (NORWOOD, para (0037] "These same optimizations can also be extended and exploited to optimize the tables distributed/replicated on heterogeneous source servers. It should be noted again, that these are merely two examples, and that many variations of optimizations can be contemplated by people of ordinary skill in the art.").

Regarding claim 16, the combination of EWEN, FAN, Xia, LIVSCHITZ and NORWOOD discloses the method of claim 11, further comprising:
transforming the second queries according to the recommendation model to obtain transformed second queries by transforming the second queries to replace references to the second table with references to the first table in response to determining that the first table is identical to the second table (NORWOOD, para (0036] "The information received by the optimizer about replicas and distributed tables can be used in a variety of ways.") and in response to determining that the first table is more secure than the second table (NORWOOD, para [0037] "These same optimizations can also be extended and exploited to optimize the tables distributed/replicated on heterogeneous source servers. It should be noted again, that these are merely two examples, and that many variations of optimizations can be contemplated by people of ordinary skill in the art.").

Regarding claim 21, the combination of EWEN, FAN and Xia discloses the system of claim 17
However neither EWEN nor FAN explicitly facilitates wherein the premise computing platform is further programmed to: compare a first signature of a first table stored on the plurality of database computing platforms to a signature of a second table stored on the plurality of database computing platforms; determine that the first table is identical to the second table; transform the second queries according to the recommendation model to obtain transformed second queries by transforming the second queries to replace references to the second table with references to the first table in response to determining that the first table is identical to the second table.
LIVSCHITZ discloses the system wherein the premise computing platform is further programmed to: compare a first signature of a first table stored on the plurality of database computing platforms to a signature of a second table stored on the plurality of database computing platforms; determine that the first table is identical to the second table (col 2, In 38-45, "In one aspect, the invention is a method for synchronizing two data sets. In some embodiments, the method for synchronizing two data sets comprises computing a signature for a first data set in a first address space and a signature for a second data set in a second address space using a one-way hash function. The method further includes comparing the signatures for the first and second data sets to determine whether they are identical.");
It would have been obvious to one skilled in the art to extend with LIVSCHITZ's hash comparison to determine identical tables efficiently as LIVSCHITZ suggests (col 1, In 44-65, "There are several issues to take into consideration when using time stamps to synchronize data.
For example, time stamps allow immediate identification of data blocks that have been updated, but do not indicate whether the content of the data blocks actually changed. Thus, unnecessary data transfer between the original data set and the remote copy may be initiated.").

NORWOOD discloses the system wherein the premise computing platform is further programmed to: transform the second queries according to the recommendation model to obtain transformed second queries by transforming the second queries to replace references to the second table with references to the first table in response to determining that the first table is identical to the second table (para (0037] "Another example showing how the optimizer uses the replicated nature of tables is as follows. Imagine that a table T is distributed on servers 1 and 2 ) using a prod_key attribute and a table R that is replicated (that is, a full copy of R exists) on servers 1 and 2.").
It would have been obvious to one skilled in the art to integrate NORWOOD's replica optimization strategies to reduce extraneous data transfer as NORWOOD suggests(para (0037] "Again, any join of T and R would not require any data transfer since table Twill find all the necessary data needed for a join with R on both the servers. These optimization strategies exist to deal with tables distributed on multiple nodes in a massively parallel processing (MPP) system.").

Regarding claim 22, the combination of EWEN, FAN, Xia, LIVSCHITZ and NORWOOD discloses the system of claim 21, wherein the first signature is a locality-sensitive hash that is a function of the first table and the second signature is a locality­ sensitive hash that is a function of the second table (LIVSCHITZ, col 2, In 38-ln 45, "In one aspect, the invention is a method for synchronizing two data sets. In some embodiments, the method for synchronizing two data sets comprises computing a signature for a first data set in a first address space and a signature for a second data set in a second address space using a one-way hash function.).

Regarding claim 23, the combination of EWEN, FAN, Xia, LIVSCHITZ and NORWOOD discloses the system of claim 22, wherein:
the first signature is a locality-sensitive hash of at least one of: features of a schema of the first table; statistical values based on the first table; top k most frequent values in the first table, where k is an integer; one or more histograms of one or more columns of the first table; and a sample of data from one or more columns and one or more rows of the first table; wherein the second signature is a locality­ sensitive hash of at least one of: features of a schema of the second table; statistical values based on the second table; top k most frequent values in the second table; one or more histograms of one or more columns of the second table; and a sample of data from one or more columns and one or more rows of the second table (LIVSCHITZ, col 2, In 38-ln 45; FAN, para (0052]).

Regarding claim 24, the combination of EWEN, FAN, LIVSCHITZ and NORWOOD discloses the system of claim 23, wherein the first signature is a locality sensitive hash of a sample of data from the one or more columns and the one or more rows of the first table and the second signature is a locality sensitive hash of data from the one or more columns and the one or more rows of the second table, wherein the one or more columns and the one or more rows of the first table and the one or more columns and the one or more rows of the second table are selected according to at least one of a machine learning model (LIVSCHITZ, col 2, In 38-ln 45; FAN, para [0016] "Advantageously, the present invention provides machine learning-based algorithms that automatically and adaptively determine query execution plans for queries having parameter markers. Further, these machine learning-based algorithms accurately model the output of a query optimizer, scale gracefully with the number of query parameters, handle non-linear boundaries in plan space, and achieve high prediction accuracy even when a limited amount of data is available for training.") and a statistical analysis of the first table and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






2/1/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154